Citation Nr: 0844930	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-35 088	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for the 
loss of use of both feet.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment under the provisions of 38 U.S.C.A. §§ 
3901-3904. 

3.  Entitlement to an initial rating in excess of 40% for 
lumbar spondylosis and spinal stenosis.

4.  Entitlement to an initial rating in excess of 40% for 
right lower extremity radiculopathy with sciatica and 
paresthesias.

5.  Entitlement to an initial rating in excess of 40% for 
left lower extremity radiculopathy with sciatica and 
paresthesias.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a service comrade


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2006 rating action that granted service 
connection for lumbar spondylosis and spinal stenosis, and a 
May 2007 rating action that granted service connection for 
right and left lower extremity radiculopathy with sciatica 
and paresthesias, and assigned a 40% rating for each of the 3 
disabilities from May 2004.  Because the claims for higher 
initial ratings involve requests for higher ratings following 
the initial grant of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

This appeal also arises from an August 2007 rating action 
that denied SMC for the loss of use of both feet, and 
entitlement to an automobile or other conveyance and adaptive 
equipment under the provisions of 38 U.S.C.A. §§ 3901-3904.

Testimony at Board hearings before the undersigned Veterans 
Law Judge at the RO was given in June 2005 by the veteran and 
a service comrade, and in October 2008 by the veteran. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board's decision on the issues of SMC for the loss of use 
of both feet, and entitlement to an automobile or other 
conveyance and adaptive equipment under the provisions of 
38 U.S.C.A. §§ 3901-3904 is set forth below.  For the reasons 
expressed below, the issues of entitlement to initial ratings 
in excess of 40% each for lumbar spondylosis and spinal 
stenosis, and right and left lower extremity radiculopathy 
with sciatica and paresthesias are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify the veteran when further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for SMC for the loss of use of both 
feet, and entitlement to an automobile or other conveyance 
and adaptive equipment under the provisions of 38 U.S.C.A. §§ 
3901-3904 on appeal has been accomplished.

2.  No effective function of the veteran's feet remain other 
than that which would be equally well served by amputation 
stumps at the sites of election below the knees with use of 
suitable prosthetic appliances.  

3.  The veteran has loss of use of both feet that is the 
result of an injury or disability incurred in or aggravated 
by active military service.




CONCLUSIONS OF LAW

1.  The criteria for SMC for the loss of use of both feet are 
met.  38 U.S.C.A.           § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350 (2008).   

2.  The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment under the provisions of 
38 U.S.C.A. §§ 3901-3904 are met.  38 U.S.C.A. §§ 3901-3904 
(West 2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the issues of SMC for 
the loss of use of both feet, and entitlement to an 
automobile or other conveyance and adaptive equipment under 
the provisions of 38 U.S.C.A. §§ 3901-3904, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims on appeal has been 
accomplished.  



II.  Analysis

A.  SMC for the Loss Of Use of Both Feet

Under the applicable criteria, SMC under 38 U.S.C.A. 
§ 1114(k) is payable for each anatomical loss or loss of use 
of one foot.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.  38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot could be accomplished equally 
well by an amputation stump with prosthesis; for example: (a) 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3.5 inches or more, will 
constitute loss of use of the foot involved; (b) complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 3.350 (a)(2).

The SMC provided by 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 C.F.R. § 3.350(b).  

In December 2006, N. S., M.D., stated that the veteran was 
handicapped from his lumbosacral discs between L-3 down to S-
1, with post-fusion of the same disc area, and symptoms from 
an old injury of the lower third of the left tibia.  The 
physician stated that the veteran required the full-time use 
of a wheelchair due to the aforementioned 
diagnoses/symptomatology, and his inability to stand for more 
than 1 minute without experiencing paresthesias in the low 
back with radiation to both lower extremities.

In January 2007, R. S., M.D., stated that the veteran, a 
wheelchair patient, was able to sit-to-stand transfer, but he 
developed severe low back pain and paresthesias of both legs 
if he remained standing for more than 1 to 2 minutes.  This 
resulted in collapse of his lower extremities due to severe 
osteoarthritis and spinal stenosis of the lower back.  On 
current examination, the veteran could not stand for more 
than 1 to 2 minutes, at which time his legs became useless, 
and he was confined to a wheelchair.

On April 2007 VA examination, the veteran used a power 
wheelchair.  He had bilateral footdrop, was currently 
essentially completely dependent on the wheelchair, and could 
not walk more than 1 step.  On examination, the veteran had 
no gait.  He was incapable of standing for more than the 1 
step it took for him to get onto the examining table.

On July 2007 VA examination, the veteran stated that he had 
not been able to walk since the mid-1990s.  He was able to 
stand and do a bed/chair transfer.  He stated that he could 
not stand for longer than 1 minute, lest his legs give way.  
Current examination of the lower extremities showed 3+/5 
strength in all muscles tested, with significant give-way 
weakness.  This seemed related to pain in the lower 
extremities.  Sensory examination showed absent 
proprioception and vibration in the toes and ankles.  There 
was circumferential loss to pinprick in both lower 
extremities to the level of the hips.  On gait examination, 
the veteran could not walk.  He was able to transfer from a 
chair to the examining table on his own, but was not able to 
walk.  The impression was severe lumbar spine osteoarthritis 
with evidence by history of radicular pain.  
      
August 2007 VA electromyographic and nerve conduction 
velocity studies showed no evidence of active left lower 
extremity radiculopathy.

Having considered the above evidence together with the 
criteria of 38 U.S.C.A.      § 1114(l) and 38 C.F.R. § 3.350, 
the Board finds that the evidence presents a reasonable basis 
for the grant of SMC for the loss of use of both feet, as no 
effective function of the veteran's feet remain other than 
that which would be equally well served by amputation stumps 
at the sites of election below the knees with use of suitable 
prosthetic appliances. 

B.  An Automobile or Other Conveyance and Adaptive Equipment                   
Under the Provisions of 38 U.S.C.A. §§ 3901-3904

Under the applicable criteria, a certificate of eligibility 
for financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding the amount 
specified in 38 U.S.C.A. § 3902 (including all state, local, 
and other taxes where such are applicable and included in the 
purchase price) and of basic entitlement to necessary 
adaptive equipment will be provided to a veteran who has loss 
of use of both feet that is the result of an injury or 
disability incurred in or aggravated by active military 
service.  38 C.F.R. § 3.808(a).  

Having considered the medical evidence from 2006 and 2007 and 
found the veteran entitled to SMC for the loss of use of both 
feet, above, together with the criteria of 38 U.S.C.A. §§ 
3901-3904 and 38 C.F.R. § 3.808, the Board finds that the 
veteran meets the criteria for the grant of an automobile or 
other conveyance and adaptive equipment under the provisions 
of 38 U.S.C.A. §§ 3901-3904.


ORDER

SMC for the loss of use of both feet is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to an automobile or other conveyance and adaptive 
equipment under the provisions of 38 U.S.C.A. §§ 3901-3904 is 
granted.


REMAND

With respect to the issues of entitlement to initial ratings 
in excess of 40% each for lumbar spondylosis and spinal 
stenosis, and right and left lower extremity radiculopathy 
with sciatica and paresthesias, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims on appeal has not been accomplished.  

An April 2007 VA examination report indicates that the 
veteran has been receiving Social Security Administration 
(SSA) disability benefits for many years.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the 3 claims for 
higher initial ratings remaining on 
appeal in light of all pertinent evidence 
and legal authority

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(As this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c), expedited handling is 
requested.)



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


